Mr. Justice Trdnkey
delivered the opinion of the court, November 25th 1881.
In consideration of the conveyance of a tract of land by Eleanor Hines, Samuel Wimer obligated himself, “for the maintenance of said Eleanor Hines her natural lifetime and give her a Christian burial.” Subsequently, she became a pauper in the district of Worth and was provided for by the overseers of the poor. On April 5th 1875, Wimer gave his bond to said overseers conditioned for the payment of §1,500, in annual installments of §150; and they gave him a release from all liability for the maintenance of Eleanor Hines. The overseers of the poor had a statutory right to compel Wimer to pay them the expenses of maintaining the pauper, for he owed her that debt; but they had no power to release him from the obligation of his contract. She was not a party to the release. She might have released him, but did not. Had she ceased to be a charge on the district, while living, she could have recovered from Wimer the value of her maintenance as if the release had not been given. All he owed to her was maintenance during life and burial at her death. Her heirs, or legatees, *187liave no claim on him ; there is no equity in them as respects his contract with the district. Were she living and not a pauper, she would have no right of action against the Poor District, and her executor has none. The district supported her and Wimer paid the cost.
If the pauper had property which came into the hands of the overseers they could use it so far as necessary to reimburse their outlay on her behalf, and would be bound to pay any ballance remaining to her representatives. In case a person, liable for her support, placed money in the hands of the overseers for that purpose, the overplus, equitably, would belong to him; there is no reason why it should be considered a part of her estate. Upon a contract merely for support and funeral expenses of a person, the total amount which shall be paid is very uncertain, but it cannot lawfully be made to exceed the value of the fit support and burial of such person. Nothing will be left out of such contract for heirs or legatees. Compromises by trustees inure to the benefit of those for whom they act; but Eleanor Hines had no part nor interest in this compromise, and the overseers did not pretend to act for her. They acted for the district in the enforcement of her contract with Wimer for her support. The executor has as little right to recover as if Wimer, in the performance of that contract, had placed the money in the hands of the overseers to be used for her maintenance. We forbear expression of opinion respecting the right to the money on hand, or which remains unpaid upon Wimer’s bond, as between him and the Poor District.
It is unnecessary to notice a point which, apparently, the defendant did not press in the court below, namely, that the plaintiff should have given security to indemnify the overseers before bringing suit.
The assignments of error cannot be sustained.
Judgment affirmed.